Memorandum by the Court.
Appeal by the State from a judgment of the Court of Claims in an appropriation case, the appeal being limited to the award for machinery and equipment used in connection with the corporate claimant’s laundry business conducted upon premises leased to it by the individual claimant, who had a separate award for the realty taken. The machines and equipment, with the exception of a flatwork ironer, were, for the most part, rebuilt machines, of standard makes, some of which had been removed to this location from another laundry; and although they were bolted to the floor and connected to the electrical and water systems, they were removable, and were, in fact, removed by the tenant, without material injury to the machines or to the freehold, so far as the record discloses. With the exception noted, these items were personalty and not fixtures, under the authorities. (See, e.g., Matter of City of New York [Whitlock Ave.], 278 N. Y. 276, 283, mot. for rearg. den. 278 N. Y. 714.) The flatwork ironer, however, was a fixture for which claimant was entitled to be compensated. (Marraro v. State of New York, 12 N Y 2d 285, 291.) We find that its value was $6,750. Judgment modified, on the law and the facts, by reducing the award to $6,750 and appropriate interest and, as so modified, affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.